Per Curiam.
Respondent was admitted to practice by this *830Court in 1985. She resides in the City of Binghamton, Broome County. By decision dated February 20, 2001, this Court suspended her from practice pending her compliance with an order which directed her to appear before petitioner for an examination under oath (see Matter of Cronin, 280 AD2d 874 [2001]).
Respondent now applies for reinstatement. Petitioner advises that it does not oppose reinstatement, but notes that respondent has failed to reimburse approximately $4,000 owed to three former clients.
We conclude that respondent has substantially complied with the provisions of the order which suspended her and with this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see 22 NYCRR 806.12) and that she possesses the character and fitness to resume the practice of law.
However, mindful of the particular circumstances presented by this application, we condition respondent’s reinstatement as follows: for two years from the date of this decision, respondent shall submit to petitioner semiannual reports by her treating mental health professional evaluating her continuing capacity to practice law, with the first report due six months from the date of this decision (see e.g. Matter of Taylor, 13 AD3d 973 [2004]). Further, we direct respondent to submit to petitioner, within 30 days of the date of this decision, a plan for respondent’s reimbursement of her clients (see e.g. Matter of Dixon, 306 AD2d 618 [2003]; Matter of Cofino, 211 AD2d 298 [1995]; Matter of Wojcik, 179 AD2d 868 [1992]). Petitioner shall report any failure to meet these conditions to this Court.
Accordingly, the application for reinstatement is granted and respondent is reinstated to practice, effective immediately, on the conditions set forth herein.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that respondent’s application is granted and she is reinstated as an attorney and counselor-at-law of the State of New York, upon the conditions set forth in this decision, effective immediately.